DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, 12, 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being antcipated by Fujita et al. (PGPUB 20130028012), hereinafter as Fujita.
Regarding claim 1, Fujita teaches memory device including a plurality of bit cells, each bit cell comprising: 
an SRAM cell having a storage node (Fig 3, node 23) selectively connectable to a first bit line (Fig 3, BL) in response to a control signal received on a first word line (Fig 3, signal on WL); 
an MRAM cell (Fig 3, element 31) selectively connectable to the storage node (Fig 7, when SL make the transistor in conducting state) in response to a control signal received on a second word line (Fig 7, SL).
Regarding claim 2, Fujita teaches the plurality of bit cells are arranged in an array of rows and columns (Fig 11), and wherein each of the bit cells further comprises: a first access transistor (Fig 11, 
Regarding claim 3, Fujita teaches each of the bit cells further comprises: a second access transistor (Fig 3, transistor controlled by SL) connected between the MRAM cell and a second bit line (Fig 3, node Z), and having a gate terminal connected to the second word line (Fig 3, gate to SL).
Regarding claim 4, Fujita teaches the second access transistor is connected between the MRAM cell and the storage node of the SRAM cell (Fig 3, gate 23).
Regarding claim 5, Fujita teaches the second access transistor is connected between the MRAM cell and the second bit line (Fig 3, connection to node Z matches to “second bit line”).
Regarding claim 6, Fujita teaches MRAM cell comprises a MTJ (Fig 3, element 31).
Regarding claim 8, Fujita teaches a memory device, comprising: 
an array of bit cells arranged in rows and columns (Fig 11); each row having a first word line (Fig 11, WL)corresponding thereto; 
each column having a first bit line (Fig 11, BL) corresponding thereto; 
each of the bit cells comprising: an SRAM cell including a storage node (Fig 11, node 23); a first SRAM access transistor (Fig 11, element 21) connected between the storage node and the first bit line, the first SRAM access transistor having a gate terminal connected to the first word line; a first MRAM cell (Fig 11, element 31) connected between the storage node of the SRAM cell and a second bit line (Fig 11, bottom side connection lines of 31); a first MRAM access transistor (Fig 11, transistor 23) connected to the first MRAM cell and having a gate terminal connected to a second word line (Fig 11, Line SL).
Regarding claim 9, argument used in rejection of claim 6 applies.
Regarding claim 10, Fujita teaches each column has a first bit line bar (Fig 11, BLB) corresponding thereto, and wherein each of the SRAM cells comprises: 

a second inverter (Fig 11, invertor 12) having an input node connected to the output node of the first inverter, and an output node connected to the input node of the first inverter; 
a second SRAM access transistor (Fig 11, element 22) connected between the output node of the second inverter and the bit line bar, and having a gate terminal connected to the first word line (Fig 11).
Regarding claim 12, Fujita teaches the first MRAM access transistor is connected between the MRAM cell and the output node of the first inverter (Fig 11).
Regarding claim 14, Fujita teaches a method comprising, comprising: providing a memory bit cell including an SRAM cell and an MRAM cell; in response to a first event, writing data from the SRAM cell to the MRAM cell (Fig 4 and Fig 5); in response to a second event, writing data from the MRAM cell to the SRAM bit cell (Fig 6, and [0037]).
Regarding claim 15, Fujita teaches electrically disconnecting the MRAM cell from the SRAM cell for read and write operations of the SRAM cell ([0031] SL is set to low potential).
Regarding claim 16, Fujita teaches the first event is a power down and wherein the second event is a power up (Fig 2, recall and/or store).
Regarding claim 17, Fujita teaches writing data from the SRAM cell to the MRAM cell comprises applying an MRAM control signal to an MRAM word line to turn on an MRAM access transistor and electrically connect the MRAM cell to the SRAM cell (Fig 4 and/or Fig 5).



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 11, 13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita, in view of Jaiswal et al. (US Patent 10854291), hereinafter as Jaiswal.
Regarding claim 7, Fujita teaches a memory device as in rejection of claim 1,
But not expressly a plurality of MRAM elements connected to the storage node within a cell,
Jaiswal teaches a plurality of MRAM elements connected to the storage node within a cell (Fig 4),
Since Jaiswal and Fujita are both from the same field of semiconductor memory device, the purpose disclosed by Jaiswal would have been recognized in the pertinent art of Fujita. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use the setup as in Jaiswal into the device of Fujita for the purpose of backup SRAM data more than one time. 
Regarding claim 11, Jaiswal teaches each of the bit cells further comprises: a second MRAM cell connected between the output node of the second inverter and the second bit line; a second MRAM access transistor connected to the second MRAM cell and having a gate terminal connected to the second word line (Fig 7).
The reason for combining the references used in rejection of claim 7 applies.
Regarding claim 13, Jaiswal teaches the first MRAM access transistor is connected between the MRAM cell and the second bit line (Fig 5).
The reason for combining the references used in rejection of claim 7 applies.
claim 18, Jaiswal teaches writing data from the SRAM cell to the MRAM cell includes writing data from a first storage node of the SRAM cell to a first MTJ element of the MRAM cell, and writing data from a second storage node of the SRAM cell to a second MTJ element of the MRAM cell (Fig 7).
The reason for combining the references used in rejection of claim 7 applies.
Regarding claim 19, Jaiswal teaches writing data from the first and second storage node of the SRAM cell to the respective first and second MTJ elements includes sequentially writing the data from the first and second storage node of the SRAM cell to the respective first and second MTJ elements (Fig 9).
The reason for combining the references used in rejection of claim 7 applies.
Regarding claim 20, Jaiswal teaches writing data from the SRAM cell to the MRAM cell includes writing data from the first storage node of the SRAM cell to a first of MTJ element, and writing data from the second storage node of the SRAM cell to a second MTJ element (Fig 9), except write a plurality of MTJ element. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use plurality of MTJ elements instead one, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.



Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/               Primary Examiner, Art Unit 2827